Case 5:19-cv-01699-GW-AGR Document 45-1 Filed 05/08/20 Page 1 of 5 Page ID #:155




    1   Daniel M. Cislo, Esq., No. 125,378
           dancislo@cislo.com
    2   C. Wook Pak, Esq., No. 244,780
           wpak@cislo.com
    3   CISLO & THOMAS LLP
        12100 Wilshire Boulevard, Suite 1700
    4   Los Angeles, California 90025
        Telephone: (310) 451-0647
    5   Telefax: (310) 394-4477
    6   Attorneys for Defendant/Third-Party Plaintiff
        Green Planet, Inc.
    7
    8                        UNITED STATES DISTRICT COURT
    9           CENTRAL DISTRICT OF CALIFORNIA, CENTRAL DIVISION
   10   SPECTRUM LABORATORIES, LLC,                     Case No. 5:19-cv-01699-GW-AGRx
   11
                           Plaintiff,                   SECOND SUPPLEMENT TO
   12                                                   JOINT RULE 26(f) REPORT
   13   v.
                                                          Judge: Hon. George H. Wu
   14
        GREEN PLANET, INC.,
   15
   16                      Defendant.

   17   GREEN PLANET, INC.,
   18
                        Third-Party Plaintiff,
   19   v.
   20
        SAMSON PHARMACEUTICALS, INC.,
   21
   22                   Third-Party Defendant.
   23
   24
   25
   26
   27
   28
                       SECOND SUPPLEMENT TO JOINT RULE 26(f) REPORT
                                                                    Case 5:19-cv-01699-GW-AGR Document 45-1 Filed 05/08/20 Page 2 of 5 Page ID #:156




                                                                                         1          Plaintiff Spectrum Laboratories (“Spectrum” or “Plaintiff”), Defendant Green
                                                                                         2    Planet, Inc. (“Green Planet” or “Defendant”), and Third-Party Defendant Samson
                                                                                         3    Pharmaceuticals, Inc. (“Samson”) (collectively the “Parties”) by and through their
                                                                                         4    respective counsel of record, hereby submit this second supplement to their Joint
                                                                                         5    Rule 26(f) Report.
                                                                                         6          On April 6, 2020, the Parties filed their first Joint Stipulation to Extend
                                                                                         7    Scheduling Order Deadlines, which included a Supplement to Joint Rule 26(f) Report
                                                                                         8    with new proposed scheduling order deadlines.
                                                                                         9          On April 10, 2020, the Court adopted the schedule proposed in the Parties’
                                                             Facsimile: (310) 394-4477




                                                                                         10   Supplement to Joint Rule 26(f) Report attached to the Joint Stipulation to Extend
                                                                                         11   Scheduling Order Deadlines.
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12         Since that time, the Parties have exchanged information directed towards
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   settlement, and Spectrum has made a settlement offer that is currently under
                                                   SUITE 1700




                                                                                         14   consideration.
                                                                                         15         To allow the Parties to continue negotiating a settlement, the Parties agree that
                        Telephone: (310) 451-0647




                                                                                         16   the deadlines in the Supplement to Joint Rule 26(f) Report adopted by the Court
                                                                                         17   should be extended by another 60 days. Thus, the Parties ask the Court to adopt the
                                                                                         18   new proposed schedule submitted in this Second Supplement to Joint Rule 26(f)
                                                                                         19   Report as set forth below.
                                                                                         20   R.    Proposed Dates
                                                                                         21         See Section S below for most of the proposed litigation deadlines. In addition,
                                                                                         22   the parties propose the following litigation deadlines:
                                                                                         23         a.    Last day to amend pleadings or add parties:
                                                                                         24   Current Deadline          Parties’ Proposal
                                                                                         25   May 12, 2020              July 13, 2020
                                                                                         26         b.    Mediation/ADR Deadline:
                                                                                         27   Current Deadline          Parties’ Proposal
                                                                                         28   July 28, 2020             Sept. 28, 2020


                                                                                                                                   1
                                                                                                               SECOND SUPPLEMENT TO JOINT RULE 26(f) REPORT
                                                                    Case 5:19-cv-01699-GW-AGR Document 45-1 Filed 05/08/20 Page 3 of 5 Page ID #:157




                                                                                         1          c.     Last day to conduct ADR proceeding:
                                                                                         2    Current Deadline             Parties’ Proposal
                                                                                         3    Apr. 1, 2021                 June. 1, 2021
                                                                                         4          d.     Final Pretrial Conference date of
                                                                                         5    Current Deadline             Parties’ Proposal
                                                                                         6    Apr. 30, 2021                June 29, 2021
                                                                                         7          e.     Trial date of
                                                                                         8    Current Deadline             Parties’ Proposal
                                                                                         9    July 5, 2021                 Sept. 3, 2021
                                                             Facsimile: (310) 394-4477




                                                                                         10   S.    Local Patent Rules
                                                                                         11         The Parties still agree to comply with Judge Guilford’s Standing Local Patent
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12   Rules. The Parties proposed deadlines for each of the Patent Rule obligations are set
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13   forth below.
                                                   SUITE 1700




                                                                                         14
                                                                                         15                           Event                           Parties Requested Dates
                        Telephone: (310) 451-0647




                                                                                         16    Infringement Contentions (SPR 2.1, 2.2)             5/12/2020 (Current)
                                                                                         17                                                        7/13/2020 (New)
                                                                                         18    Early Meeting of the Parties (SPR 2.3) to include 5/26/2020 (Current)
                                                                                         19    Samson                                              7/27/2020 (New)
                                                                                         20    Invalidity Contentions (SPR 2.5, 2.6)               6/23/2020 (Current)
                                                                                         21                                                        8/24/2020 (New)
                                                                                         22    Exchange of Proposed Terms for Construction         7/7/2020 (Current)
                                                                                         23    (SPR 3.1)                                           9/8/2020 (New)
                                                                                         24    Exchange of Claim Constructions and Extrinsic       7/21/2020 (Current)
                                                                                         25    Evidence (SPR 3.2)                                  9/21/2020 (New)
                                                                                         26    Completion of Claim Construction Discovery          8/18/2020 (Current)
                                                                                         27    (SPR 3.3)                                           10/19/2020 (New)
                                                                                         28


                                                                                                                                  2
                                                                                                              SECOND SUPPLEMENT TO JOINT RULE 26(f) REPORT
                                                                    Case 5:19-cv-01699-GW-AGR Document 45-1 Filed 05/08/20 Page 4 of 5 Page ID #:158




                                                                                         1                            Event                      Parties Requested Dates
                                                                                         2      Joint Claim Construction and Prehearing        8/25/2020 (Current)
                                                                                         3      Statement (SPR 3.4)                            10/26/2020 (New)
                                                                                         4      Opening Claim Construction Briefs (SPR 3.5)    9/1/2020 (Current)
                                                                                         5                                                     11/2/2020 (New)
                                                                                         6      Response Claim Construction Briefs (SPR 3.5)   9/15/2020 (Current)
                                                                                         7                                                     11/16/2020 (New)
                                                                                         8      Tutorial Hearing                               10/8/2020 (Current)
                                                                                         9                                                     12/7/2020 (New)
                                                             Facsimile: (310) 394-4477




                                                                                         10     Claim Construction Hearing (SPR 3.6)           10/15/2020 (Current)
                                                                                         11                                                    12/14/2020 (New)
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12     Final Infringement Contentions (SPR 4.1)       28 days after Claim
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13                                                    Construction Ruling
                                                   SUITE 1700




                                                                                         14     Final Invalidity Contentions (SPR 4.2)         28 days after service of Final
                                                                                         15                                                    Infringement Contentions
                        Telephone: (310) 451-0647




                                                                                         16     Rebuttal Expert Reports (SPR 4.3)              28 days after SPR 4.1 and
                                                                                         17                                                    4.2 reports
                                                                                         18     Close of Discovery (SPR 4.3)                   28 days after service of
                                                                                         19                                                    latest set of rebuttal reports
                                                                                         20     Advice of Counsel Defense (SPR 4.4)            28 days after Claim
                                                                                         21                                                    Construction Ruling
                                                                                         22     Dispositive Motion Deadline (SPR 4.5)          28 days after close of
                                                                                         23                                                    discovery
                                                                                         24
                                                                                         25   ///
                                                                                         26   ///
                                                                                         27   ///
                                                                                         28


                                                                                                                                 3
                                                                                                             SECOND SUPPLEMENT TO JOINT RULE 26(f) REPORT
                                                                    Case 5:19-cv-01699-GW-AGR Document 45-1 Filed 05/08/20 Page 5 of 5 Page ID #:159




                                                                                         1                                                              Respectfully submitted,
                                                                                         2                                                              MCDONALD HOPKINS LLC
                                                                                         3     Dated: May 8, 2020                                       By: /s/Matthew J. Cavanagh
                                                                                         4                                                              Attorneys for Plaintiff
                                                                                         5                                                              Spectrum Laboratories, LLC

                                                                                         6                                                              CISLO & THOMAS LLP
                                                                                         7
                                                                                               Dated: May 8, 2020                                       By:         /s/C. Wook Pak
                                                                                         8
                                                                                         9                                                              Attorneys for Defendant and Third-Party
                                                             Facsimile: (310) 394-4477




                                                                                                                                                        Complainant Green Planet, Inc.
                                                                                         10
                                                                                         11                                                             CONKLE, KREMER & ENGEL
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12
                                            12100 Wilshire Boulevard




                                                                                                                                                        By: /s/Sherron Wiggins
            Attorneys at Law




                                                                                         13    Dated: May 8, 2020
                                                   SUITE 1700




                                                                                         14                                                             Attorneys for Third-Party Defendant Samson
                                                                                         15                                                             Pharmaceuticals, Inc.
                        Telephone: (310) 451-0647




                                                                                         16
                                                                                         17   \\Srv-db\tmdocs\19-40030\Second Supplement to Joint Rule 26(f) Report.docx


                                                                                         18
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28


                                                                                                                                               4
                                                                                                                           SECOND SUPPLEMENT TO JOINT RULE 26(f) REPORT
